Citation Nr: 0633169	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-42 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than February 24, 
2005, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision that granted service 
connection for tinnitus with an initial rating of 10 percent 
from February 24, 2005, and the notice of disagreement 
contested the effective date.  

In February 2006, the veteran testified before the 
undersigned Veterans Law Judge, and a transcript is of 
record.  It is noted that record contains an Appointment of 
Service Organization as Claimant's Representative executed in 
October 1945 that identified American Red Cross.  The 
representative listed on the cover page of this decision, 
however, appeared with the veteran at his hearing, and shall 
be considered the veteran's representative of record.  


FINDING OF FACT

A July 1975 claim of service connection for tinnitus had been 
abandoned when the veteran failed to respond to a September 
1975 RO request for additional information, and a subsequent 
claim for compensation for tinnitus was received at the RO on 
February 24, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 25, 
2004, for the grant of service connection for tinnitus, have 
not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.158, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
March 2004 letter.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  No prejudice results in proceeding with the 
issuance of a final decision in this case, Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); even though the March 2004 
letter had not provided the veteran with information 
concerning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006, because the preponderance 
of the evidence is against the veteran's claim, any question 
as to the appropriate effective date to be assigned for the 
benefit is moot.  It is noted that the veteran has been 
provided with numerous correspondences from VA about the 
merits of his claim and how the law has been applied to the 
facts of his case-an October 2004 statement of the case 
provided law and regulations concerning an earlier effective 
date, and applied the rules to the facts.  Thereafter, the 
veteran testified at a hearing, where he made further 
contentions concerning the merits of his claim.  

It is apparent that the veteran has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006) (recognizing that 
a review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  

The veteran received VCAA notification prior to the rating 
decision on appeal in compliance with Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  It is further recognized that in 
order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must also request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 
121.  In this case, the principle underlying the "fourth 
element" has been fulfilled by the March 2004 letter that 
informed the veteran of the following:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to the claim, please send it to 
us."      

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has not obtained 
records in connection with the claim for an earlier effective 
date; however, the veteran has not identified any records 
that would be relevant to this claim.  As noted below, an 
August 1975 response from the National Personnel Records 
Center indicated that the veteran's military records were 
fire-related, and as such, reconstruction of the veteran's 
records was attempted.  It is noted that 38 C.F.R. § 3.156(c) 
provides that where new and material evidence consists of a 
supplemental report from the service department, the former 
decision will be reconsidered, and a retroactive evaluation 
may be assigned accordingly except as it may be affected by 
the filing date of the original claim.  In this case, 
however, the record does not contain any prior final decision 
related to service connection for tinnitus-thus, even if VA 
were to undertake another effort at this time to reconstruct 
the veteran's military records, any such discovered records 
would have no practical impact on the pending claim for an 
effective date prior to February 25, 2004.    

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Analysis

Based upon the evidence of record, the Board finds that an 
effective date earlier than February 25, 2004, for the award 
of service connection for tinnitus is not warranted.

The record contains an October 1946 discharge examination; 
clinical findings included deafness for high frequency I.M.S. 
(incurred in military service).  Also, the report listed 
"ear trouble, can't hear high pitched sounds."  

In November 1946, the veteran filed an application for 
compensation for deafness for high frequency both ears, March 
1945, after coming off rifle range.  A December 1946 rating 
decision found that the veteran's deafness had not been 
incurred in or aggravated by wartime service.  

In March 1947, the veteran filed an application for 
compensation for deafness for high frequency in both ears, 
March 1945, after coming off of rifle range; he also 
mentioned "ringing" of the ears.  The RO sent an April 1947 
letter seeking clarification of information contained in the 
veteran's claim, and the next month the veteran withdrew the 
matter.  

In July 1975, the veteran again filed an application for 
compensation, and referred to hearing loss and tinnitus.  
Development by the RO found that the veteran's military 
records required reconstruction, and in a September 1975 
letter, the veteran was informed that the Service Department 
had been unable to locate his military records without 
additional information like the location of any inpatient 
service, all organization assignments, and any documents 
pertaining to military service. The veteran assured that his 
claim would receive expedited action once he furnished the 
requested information. No response to the July 1975 letter 
was received from the veteran.

Thereafter, in March 1978, the veteran submitted a VA Form 
21-4138, which asked that his "service-connected hearing 
loss, currently rated at less than 10%, be re-evaluated."  
He related that his hearing had deteriorated quite a bit in 
the last several years.  The veteran also submitted copies of 
discharge papers, and a July 1975 VA hospital summary that 
indicated admission due to abdominal pain secondary to 
partial intestinal obstruction of small bowel.  

In response thereto, the RO issued a March 1978 letter that 
stated the veteran's file had been reviewed in regards to his 
claim for an increased rating; because, however, the 
veteran's claim of service connection for a hearing condition 
had been disallowed in December 1946, no increase could be 
granted.  The veteran filed another VA Form 21-4138 that 
month, which asked the RO to review his file and if his 
hearing loss condition had been denied to send him a copy of 
that denial letter.  A May 1978 RO letter told the veteran 
that a December 1946 decision had been based upon a careful 
review of all of the evidence.  

On February 25, 2004, the RO received the veteran's claim of 
service connection for tinnitus.  In April 2004, the veteran 
underwent a VA examination, and the examiner noted his report 
of tinnitus since 1945.  The examiner opined that the veteran 
had been exposed to tremendous firing line noise without 
hearing protection, and thus it was more likely than not that 
tinnitus was a direct result of noise trauma in basic 
training.

In response to the April 2004 rating decision, which assigned 
an effective date of February 25, 2004, for an initial 10 
percent rating for service-connected tinnitus, the veteran 
stated that he was entitled to retroactive compensation for 
the years he had had to endure the inconvenience of not being 
able to understand dialogue in movies, plays and televisions, 
and the difficulties in carrying on conversation with 
background music.  

The veteran further stated that he had not known the proper 
medical term for "tinnitus" when he filed his November 1946 
claim, which had referred to "hearing loss."  On his 
November 2004 VA Form 9, the veteran again stated that prior 
to his 1946 and 1975 filings, he had not known that the 
ringing in his ears had a separate medical or technical term, 
and he should not be punished for a lack of knowledge.  

At his February 2006 hearing, the veteran testified that 
ringing in his ears had been going on since 1945.  He 
articulated that the information upon which a grant of 
service connection was made had been in his file since 1945.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400. 

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal 
and informal-for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits. 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

The record shows that the veteran did not appeal the December 
1946 rating decision that denied a claim of service 
connection for deafness, and the decision became final.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the record does not contain a communication from 
the veteran to VA that would support a finding that the 
veteran submitted an unadjudicated or unabandoned claim for 
service connection for tinnitus prior to February 25, 2004.  
Though in a March 1947 letter the veteran mentioned 
"ringing" of the ears, he withdrew the matter concerning 
ear problems in May 1947.  Also, though the veteran 
referenced a July 1975 claim that referred to tinnitus, it 
appears that the RO asked for, in a September 1975 letter, 
additional information to reconstruct the veteran's military 
records, and as noted above, the veteran failed to send in 
any information until March 1978 (when he referred only to 
hearing loss).  Notably, 38 C.F.R. § 3.158, concerning 
abandoned claims, provides that where evidence requested in 
connection with an original claim is not furnished within 1 
year, further action will not be taken unless a new claim is 
received, and as such, the July 1975 claim was abandoned.    

Thus, the Board has no authority to assign an effective date 
for the grant of service connection for tinnitus prior to 
February 25, 2004.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); see 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

It is noted that in a February 2006 statement, the veteran's 
representative raised clear and unmistakable error (CUE).  
The Board observes, however, that the veteran's claim of 
service connection for tinnitus cannot be considered a 
"reopened" claim because the record does not contain a 
rating decision that ever previously adjudicated the issue.  
Rather, the only prior final rating decision is dated 
December 1946, which denied a claim of service connection for 
deafness.  Prior to the April 2004 rating decision on appeal, 
the RO had not adjudicated a claim of service connection for 
tinnitus because the veteran had abandoned the claim in 1975.  
Thus, in point of fact, there is no prior final decision 
concerning a claim of service connection for tinnitus that 
could be examined as clearly and unmistakable erroneous.  38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  

To the extent that the veteran contends that the December 
1946 rating decision committed CUE because it failed to 
consider a claim of service connection for tinnitus, the 
Board observes that the veteran's then-pending application 
for compensation referred to deafness and ear trouble, and 
had not mentioned tinnitus.  A CUE allegation must identify 
the alleged error(s) with "some degree of specificity," 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (quoting Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993)), and the veteran has not 
identified a perceived incorrect application of the law or 
facts at that time.  Rather, it appears that the veteran 
disagrees with how the RO had interpreted his 1946 
application for compensation, including claimed ear problem, 
and the information contained in his service discharge 
examination.  A disagreement, however, as to how the facts 
were weighed or evaluated does not constitute CUE, under 38 
C.F.R. § 20.1403(d).

It also appears that the veteran raised an argument couched 
in equity such that it is unfair to deny an earlier effective 
date for the grant of service connection for tinnitus because 
he had meant to refer to the problem in his 1946 original 
application, but his lack of medical knowledge kept him from 
doing so.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994). 


ORDER

An effective date earlier than February 24, 2005, for the 
grant of service connection for tinnitus, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


